     Case 2:10-cr-00923-SVW Document 3617 Filed 06/23/20 Page 1 of 2 Page ID #:43592


                                                                                    FILED
                                                                         CLERK. U.S. DISTRICT COURT
 1

 a
 3                                                                  ' '~'J',~h1 Ii:` ~'~,~ ~~ CM~'~~QRNRA
                                                                    ~Y         ~I               ~~~~.ITr
 4

 5

 6

                          UNITED STATES DISTRICT COURT
 s                       CENTRAL DISTRICT OF CALIFORNIA
0
                                                                                   ~s
                                                                                   .f~`'`~
10     UNITED STATES OF AMERICA,                        Case No.:    ~L~ p ~ G~'L3~V~

11                           Plaintiff,

12              vs.                                     ORDER OF DETENTION AFTER HEARING
                                                          [Fed.R.Crim.P. 32.1(a) (6);
13                                                         18 U.S.C. 3143(a)]
       ~o D ~ ~~r        S3v.~~-cY'~tZ~av s-
141
                             Defendant.         )
15

16

17

18            The defendant having been arrested in this District pursuant to

19     a    warrant    issued    by    the     United    States   District          Court        for        the

20    ~             ~I ~~ C1~             for alleged violation(s) of the terms and

21     conditions of his/her [probation] [supervised release]; and

22            The    Court    having   conducted        a detention      hearing pursuant to

23     Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24            The Court finds that:

25     A.     (✓J     The defendant has not met his/her burden of establishing by

26            clear and convincing evidence that he/she is not likely to flee

27            if released under 18 U.S.C. ~ 3142(b) or (c).                         This finding is

28            based on          ar     4        ~         ~ ,~      i
                                                                    ,~ ~~        a{~ • ~'+1 ~~r`~~
 Case 2:10-cr-00923-SVW Document 3617 Filed 06/23/20 Page 2 of 2 Page ID #:43593




 1

 2

 3

 4            and/or

 5   B.       ( )   The defendant has not met his/her burden of establishing by

 6            clear and convincing evidence that he/she is not likely to pose

 7            a danger to the safety of any other person or the community if

 8            released under 18 U.S.C. § 3142(b) or (c).   This finding is based

 9            on:

10

11

12

13

14            IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:          ~ \~ ~~2C~

18

19

20        ~                                    UNITES STATES MAGISTRATE JUDGE



22

23

24

25

26

27

28

                                           2
